Exhibit 10.1

 

COACH INDUSTRIES GROUP, INC.

 

SECURITIES PURCHASE AGREEMENT

 

October     , 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

1.

  Agreement to Sell and Purchase    2

2.

  Fees and Warrant    2

3.

  Closing, Delivery and Payment    3    

3.1

   Closing    3    

3.2

   Delivery    3

4.

  Representations and Warranties of the Company    3    

4.1

   Organization, Good Standing and Qualification    3    

4.2

   Subsidiaries    4    

4.3

   Capitalization; Voting Rights    4    

4.4

   Authorization; Binding Obligations    5    

4.5

   Liabilities    6    

4.6

   Agreements; Action    6    

4.7

   Obligations to Related Parties    7    

4.8

   Changes    8    

4.9

   Title to Properties and Assets; Liens, Etc.    9    

4.10

   Intellectual Property    10    

4.11

   Compliance with Other Instruments    10    

4.12

   Litigation    11    

4.13

   Tax Returns and Payments    11    

4.14

   Employees    11    

4.15

   Registration Rights and Voting Rights    12    

4.16

   Compliance with Laws; Permits    12    

4.17

   Environmental and Safety Laws    13    

4.18

   Valid Offering    13    

4.19

   Full Disclosure    13    

4.20

   Insurance    14    

4.21

   SEC Reports    14    

4.22

   Listing    14    

4.23

   No Integrated Offering    14    

4.24

   Stop Transfer    14    

4.25

   Dilution    14    

4.26

   Patriot Act    15

5.

  Representations and Warranties of the Purchaser    15    

5.1

   No Shorting    15    

5.2

   Requisite Power and Authority    15    

5.3

   Investment Representations    16    

5.4

   Purchaser Bears Economic Risk    16    

5.5

   Acquisition for Own Account    16    

5.6

   Purchaser Can Protect Its Interest    16    

5.7

   Accredited Investor    16    

5.8

   Legends    17

 

i



--------------------------------------------------------------------------------

6.

 

Covenants of the Company

   18    

6.1

  

Stop-Orders

   18    

6.2

  

Listing

   18    

6.3

  

Market Regulations

   18    

6.4

  

Reporting Requirements

   18    

6.5

  

Use of Funds

   18    

6.6

  

Access to Facilities

   18    

6.7

  

Taxes

   19    

6.8

  

Insurance

   19    

6.9

  

Intellectual Property

   20    

6.10

  

Properties

   20    

6.11

  

Confidentiality

   20    

6.12

  

Required Approvals

   21    

6.13

  

Reissuance of Securities

   22    

6.14

  

Opinion

   22    

6.15

  

Margin Stock

   22    

6.16

  

Restricted Cash Disclosure

   22    

6.17

  

Financing Right of First Refusal

   22

7.

 

Covenants of the Purchaser

   23    

7.1

  

Confidentiality

   23    

7.2

  

Non-Public Information

   23    

7.3

  

Sale Restriction

   23

8.

 

Covenants of the Company and Purchaser Regarding Indemnification

   24    

8.1

  

Company Indemnification

   24    

8.2

  

Purchaser’s Indemnification

   24

9.

 

Conversion of Convertible Note

        

9.1

  

Mechanics of Conversion

    

10.

 

Registration Rights.

   24    

10.1

  

Registration Rights Granted

   24    

10.2

  

Offering Restrictions

   24

11.

 

Miscellaneous

   24    

11.1

  

Governing Law

   24    

11.2

  

Survival

   25    

11.3

  

Successors

   25    

11.4

  

Entire Agreement

   25    

11.5

  

Severability

   25    

11.6

  

Amendment and Waiver

   25    

11.7

  

Delays or Omissions

   26    

11.8

  

Notices

   26    

11.9

  

Attorneys’ Fees

   27    

11.10

  

Titles and Subtitles

   27    

11.11

  

Facsimile Signatures; Counterparts

   27    

11.12

  

Broker’s Fees

   28    

11.13

  

Construction

   28

 

ii



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of October __, 2005, by and between Coach Industries Group, Inc., a Nevada
corporation (the “Company”), and Laurus Master Fund, Ltd., a Cayman Islands
company (the “Purchaser”).

 

RECITALS

 

WHEREAS, on September 29, 2004, the Company issued to the Purchaser a
Convertible Term Note in the aggregate principal amount of Six Million Dollars
($6,000,000) (as amended, modified or supplemented to the date hereof, the “2004
Note”), which 2004 Note is convertible into shares of the Company’s common
stock, $0.001 par value per share (the “Common Stock”) at the Fixed Conversion
Price set forth in the 2004 Note;

 

WHEREAS, the Company wishes to prepay the Amortizing Redemption Amount (as such
term is defined in the 2004 Note), and in order to do so, has authorized (i) the
issuance to the Purchaser of a Term Note in the aggregate principal amount of
Seven Million Dollars ($7,000,000) (as amended, modified or supplemented from
time to time, the “Note”); (ii) the payment of $739,042.21 (the “Cash Portion”),
and (iii) the issuance of 985,389 shares of the Company’s Common Stock (the
“Shares”) to the Purchaser; and

 

WHEREAS, the Company also wishes to amend and restate that certain Warrant
issued to the Purchaser on September 29, 2004, which has been registered for
resale on a currently effective registration statement No. 333 122135,
substantially in the form attached hereto as Exhibit B (the “Amended Warrant”);
and

 

WHEREAS, the Company wishes to issue, and has authorized the issuance of, a
warrant to the Purchaser to purchase up to 762,399 shares of the Company’s
Common Stock (subject to adjustment as set forth therein) substantially in the
form attached hereto as Exhibit C (the “Warrant”); and

 

WHEREAS, the Company desires to issue and sell the Note, the Shares and the
Warrant to Purchaser and to amend the Amended Warrant on the terms and
conditions set forth herein.



--------------------------------------------------------------------------------

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Agreement to Sell and Purchase. Pursuant to the terms and conditions set
forth in this Agreement, on the Closing Date (as defined in Section 3), the
Company agrees to sell to the Purchaser, and the Purchaser hereby agrees to
purchase from the Company, a Note in the aggregate principal amount of
$7,000,000. The Note purchased on the Closing Date shall be known as the
“Offering.” A form of the Note is annexed hereto as Exhibit A. The Note will
mature on the Maturity Date (as defined in the Note). Collectively, the Note,
the Shares, the Warrant, the Amended Warrant and Common Stock issuable upon
exercise of the Warrant and the Amended Warrant are referred to as the
“Securities.”

 

2. Cash Portion, Closing Fees, Warrant and Amended Warrant. On the Closing Date:

 

  (a) The Company will deliver the Shares to the Purchaser.

 

  (b) The Company will issue and deliver to the Purchaser the Warrant and the
Amended Warrant pursuant to Section 1 hereof. The Warrant and the Amended
Warrant must be delivered on the Closing Date. A form of Warrant is annexed
hereto as Amended and a form of the Warrant is annexed hereto as Exhibit C. All
the representations, covenants, warranties, undertakings, and indemnification,
and other rights made or granted to or for the benefit of the Purchaser by the
Company are hereby also made and granted in respect of the Warrant and the
Amended Warrant and shares of the Company’s Common Stock issuable upon exercise
of the Warrant and the Amended Warrant (collectively, the “Warrant Shares”).

 

  (c) Subject to the terms of Section 2(e) below, the Company shall pay to
Laurus Capital Management, L.L.C., the manager of the Purchaser, (i) a closing
payment in an amount equal to $30,000 (the “Closing Payment.”) and (ii) the Cash
Portion.

 

  (d) The Company shall reimburse the Purchaser $10,000 on the Closing Date for
its reasonable expenses (including legal fees and expenses) incurred in
connection with the preparation and negotiation of this Agreement and the
Related Agreements (as hereinafter defined), and expenses incurred in connection
with the Purchaser’s due diligence review of the Company and its Subsidiaries
(as defined in Section 6.8) and all related matters.

 

  (e) The Closing Payment, the Cash Portion and the other expenses referred to
in the preceding clause (c) shall be paid at closing out of funds held pursuant
to an Escrow Agreement (as defined below) and a disbursement letter (the
“Disbursement Letter”).

 

  (i) The Purchaser shall deliver the original 2004 Note to the Company for
cancellation; and

 

2



--------------------------------------------------------------------------------

  (ii) The Company shall deliver a payoff letter to the Purchaser, dated as of
the date hereof, substantially in the form of Exhibit F hereto (the “Payoff
Letter”).

 

3. Closing, Delivery and Payment.

 

3.1 Closing. Subject to the terms and conditions herein, the closing of the
transactions contemplated hereby (the “Closing”), shall take place on the date
hereof, at such time or place as the Company and Purchaser may mutually agree
(such date is hereinafter referred to as the “Closing Date”).

 

3.2 Delivery. Pursuant to the Escrow Agreement, at the Closing on the Closing
Date, the Company will deliver to the Purchaser, among other things, a Note in
the form attached as Exhibit A representing the aggregate principal amount of
$7,000,000, the Shares, an Amended Warrant in the form attached hereto as
Exhibit B in the Purchaser’s name representing 1,487,601 Warrant Shares, a
Warrant in the form attached hereto as Exhibit C in the Purchaser’s name
representing 762,399 Warrant Shares, and the Purchaser will deliver to the
Company, among other things, the amounts set forth in the Disbursement Letter by
certified funds or wire transfer and the Payoff Letter.

 

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser as follows (which representations and warranties
are supplemented by the Company’s filings under the Securities Exchange Act of
1934 made prior to the date of this Agreement (collectively, the “Exchange Act
Filings”), copies of which have been provided to the Purchaser):

 

4.1 Organization, Good Standing and Qualification. Each of the Company and each
of its Subsidiaries is a corporation, partnership or limited liability company,
as the case may be, duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization. Each of the Company and each of
its Subsidiaries has the corporate power and authority to own and operate its
properties and assets, to execute and deliver the following agreements or
instruments to which it is a party: (i) this Agreement, (ii) the Note, the
Shares, the Warrant and the Amended Warrant to be issued in connection with this
Agreement, (iii) the Reaffirmation and Ratification Agreement and Amendment
dated as of the date hereof between the Company, certain Subsidiaries of the
Company and the Purchaser (as amended, modified or supplemented from time to
time, the “Reaffirmation Agreement”), pursuant to which the Company and certain
Subsidiaries of the Company reaffirm that their obligations under (A) the Master
Security Agreement dated as of September 29, 2004 between the Company, certain
Subsidiaries of the Company and the Purchaser (as amended, modified or
supplemented from time to time, the “Master Security Agreement”), (B) the
Subsidiary Guaranty dated as of September 29, 2004 made by certain Subsidiaries
of the Company (as amended, modified or supplemented from time to time, the
“Subsidiary Guaranty”), and (C) the Stock Pledge Agreement dated as of
September 29, 2004 among the Company, certain Subsidiaries of the Company and
the Purchaser (as amended, modified or supplemented from time to time, the
“Stock Pledge Agreement”), (iv) the Registration Rights Agreement relating to
the Securities dated as of the date hereof between the Company and the Purchaser
(as amended, modified or

 

3



--------------------------------------------------------------------------------

supplemented from time to time, the “Registration Rights Agreement”), (v) the
Escrow Agreement dated as of the date hereof among the Company, the Purchaser
and the escrow agent referred to therein, substantially in the form of Exhibit D
hereto (as amended, modified or supplemented from time to time, the “Escrow
Agreement”), (vi) the Payoff Letter and (vii) all other agreements related to
this Agreement and the Note and referred to herein (the preceding clauses
(ii) through (vi), collectively, the “Related Agreements”), to issue and sell
the Note, to issue and sell the Shares, to issue and sell the Warrant, the
Amended Warrant and the Warrant Shares, and to carry out the provisions of this
Agreement and the Related Agreements and to carry on its business as presently
conducted. Each of the Company and each of its Subsidiaries is duly qualified
and is authorized to do business and is in good standing as a foreign
corporation, partnership or limited liability company, as the case may be, in
all jurisdictions in which the nature or location of its activities and of its
properties (both owned and leased) makes such qualification necessary, except
for those jurisdictions in which failure to do so has not, or could not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of the Company and its
Subsidiaries, taken individually and as a whole (a “Material Adverse Effect”).

 

4.2 Subsidiaries. Each direct and indirect Subsidiary of the Company, the direct
owner of such Subsidiary and its percentage ownership thereof, is set forth on
Schedule 4.2. For the purpose of this Agreement, a “Subsidiary” of any person or
entity means (a) a corporation or other entity whose shares of stock or other
ownership interests having ordinary voting power (other than stock or other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
persons or entities performing similar functions for such person or entity, are
owned, directly or indirectly, by such person or entity or (b) a corporation or
other entity in which such person or entity owns, directly or indirectly, more
than 50% of the equity interests at such time.

 

4.3 Capitalization; Voting Rights.

 

  (a) The authorized capital stock of the Company, as of the date hereof
consists of 50,000,000 shares, of which all are shares of Common Stock, par
value $0.01 per share, 19,623,348 shares of which are issued and outstanding and
no shares of preferred stock are authorized, issued or outstanding. The
authorized capital stock of each Subsidiary of the Company is set forth on
Schedule 4.2.

 

  (b)

Except as disclosed on Schedule 4.3, other than: (i) the shares reserved for
issuance under the Company’s stock option plans; and (ii) shares which may be
granted pursuant to this Agreement and the Related Agreements, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or stockholder agreements, or arrangements
or agreements of any kind for the purchase or acquisition from the Company of
any of its securities. Except as disclosed on Schedule 4.3, neither the offer,
issuance or sale of any of the Note, the Shares, the Warrant or the Amended
Warrant, or the issuance of any of the

 

4



--------------------------------------------------------------------------------

 

Warrant Shares, nor the consummation of any transaction contemplated hereby will
result in a change in the exercise or conversion price or number of any
securities of the Company issuable upon exercise or conversion of any options,
warrants, rights or other convertible securities outstanding, under
anti-dilution or other similar provisions contained in or affecting any such
securities.

 

  (c) All issued and outstanding shares of the Company’s Common Stock: (i) have
been duly authorized and validly issued and are fully paid and nonassessable;
and (ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.

 

  (d) The rights, preferences, privileges and restrictions of the shares of the
Common Stock are as stated in the Company’s Certificate of Incorporation (the
“Charter”). The Warrant Shares have been duly and validly reserved for issuance.
The Warrant Shares issuable upon the exercise of the Amended Warrant have been
registered pursuant to an effective registration statement no. 333-122135. When
issued in compliance with the provisions of this Agreement and the Company’s
Charter, the Securities will be validly issued, fully paid and nonassessable,
and will be free of any liens or encumbrances; provided, however, that the
Securities may be subject to restrictions on transfer under state and/or federal
securities laws as set forth herein or as otherwise required by such laws at the
time a transfer is proposed.

 

4.4 Authorization; Binding Obligations. All corporate, partnership or limited
liability company, as the case may be, action on the part of the Company and
each of its Subsidiaries (including their respective officers and directors)
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of the Company and its Subsidiaries hereunder
and under the other Related Agreements at the Closing and, the authorization,
sale, issuance and delivery of the Note, the Shares, the Warrant, the Amended
Warrant and the Warrant Shares has been taken or will be taken prior to the
Closing. This Agreement and the Related Agreements, when executed and delivered
and to the extent it is a party thereto, will be valid and binding obligations
of each of the Company and each of its Subsidiaries, enforceable against each
such person in accordance with their terms, except:

 

  (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights; and

 

  (b) general principles of equity that restrict the availability of equitable
or legal remedies.

 

The sale of the Note is not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with. The
issuance of the Shares, the

 

5



--------------------------------------------------------------------------------

Warrant and the Amended Warrant and the subsequent exercise of the Warrant and
the Amended Warrant for Warrant Shares are not and will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with.

 

4.5 Liabilities. Neither the Company nor any of its Subsidiaries has any
contingent liabilities that could result in payments by the Company or any of
its Subsidiaries in excess of $50,000 in the aggregate, except current
liabilities incurred in the ordinary course of business and liabilities
disclosed in any Exchange Act Filings.

 

4.6 Agreements; Action. Except as set forth on Schedule 4.6 or as disclosed in
any Exchange Act Filings:

 

  (a) there are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Company or any of
its Subsidiaries is a party or by which it is bound which may involve:
(i) obligations (contingent or otherwise) of, or payments to, the Company or any
Subsidiary in excess of $50,000 (other than obligations of, or payments to, the
Company or any Subsidiary arising from purchase or sale agreements, or service
agreements entered into in the ordinary course of business); or (ii) the
transfer or license of any patent, copyright, trade secret or other proprietary
right to or from the Company or any Subsidiary (other than licenses arising from
the purchase of “off the shelf” or other standard products); or (iii) provisions
restricting the development, manufacture or distribution of the Company’s or any
Subsidiary’s products or services; or (iv) indemnification by the Company or any
Subsidiary with respect to infringements of proprietary rights.

 

  (b) Since December 31, 2004, neither the Company nor any of its Subsidiaries
has: (i) declared or paid any dividends, or authorized or made any distribution
upon or with respect to any class or series of its capital stock; (ii) incurred
any indebtedness for money borrowed or any other liabilities (other than
ordinary course obligations) individually in excess of $100,000 or, in the case
of indebtedness and/or liabilities individually less than $100,000 in excess of
$250,000 in the aggregate; (iii) made any loans or advances to any person not in
excess, individually or in the aggregate, of $100,000, other than ordinary
course advances for travel expenses; or (iv) sold, exchanged or otherwise
disposed of any assets or rights which have a fair market value in excess of
$100,000 in the aggregate, other than the sale of its inventory in the ordinary
course of business.

 

  (c)

For the purposes of subsections (a) and (b) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company or any Subsidiary has reason to

 

6



--------------------------------------------------------------------------------

 

believe are affiliated therewith) shall be aggregated for the purpose of meeting
the individual minimum dollar amounts of such subsections.

 

  (d) The Company maintains disclosure controls and procedures (“Disclosure
Controls”) designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the Securities and Exchange Commission (“SEC”).

 

  (e) The Company makes and keeps books, records and accounts that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the Company’s assets. The Company maintains internal control
over financial reporting (“Financial Reporting Controls”) designed by, or under
the supervision of, the Company’s principal executive and principal financial
officers, and effected by the Company’s board of directors, management and other
personnel, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles (“GAAP”),
including that:

 

  (i) transactions are executed in accordance with management’s general or
specific authorization;

 

  (ii) unauthorized acquisition, use or disposition of the Company’s assets that
could have a material effect on the financial statements are prevented or timely
detected;

 

  (iii) transactions are recorded as necessary to permit preparation of
financial statements in accordance with GAAP, and that the Company’s receipts
and expenditures are being made only in accordance with authorizations of the
Company’s management and board of directors;

 

  (iv) transactions are recorded as necessary to maintain accountability for
assets;

 

  (v) the recorded accountability for assets is compared with the existing
assets at reasonable intervals, and appropriate action is taken with respect to
any differences.

 

  (f) There is no weakness in any of the Company’s Disclosure Controls or
Financial Reporting Controls that is required to be disclosed in any of the SEC
Reports (as hereinafter defined), except as so disclosed.

 

4.7 Obligations to Related Parties. Except as set forth on Schedule 4.7, there
are no obligations of the Company or any of its Subsidiaries to officers,
directors, stockholders or employees of the Company or any of its Subsidiaries
other than:

 

  (a) for payment of salary for services rendered and for bonus payments;

 

7



--------------------------------------------------------------------------------

  (b) reimbursement for reasonable expenses incurred on behalf of the Company
and its Subsidiaries;

 

  (c) for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors of the Company); and

 

  (d) obligations listed in the Company’s financial statements or disclosed in
any of its Exchange Act Filings.

 

Except as described above or set forth on Schedule 4.7, none of the officers,
directors or, to the best of the Company’s knowledge, key employees or
stockholders of the Company or any members of their immediate families, are
indebted to the Company, individually or in the aggregate, in excess of $50,000
or have any direct or indirect ownership interest in any firm or corporation
with which the Company is affiliated or with which the Company has a business
relationship, or any firm or corporation which competes with the Company, other
than passive investments in publicly traded companies (representing less than
one percent (1%) of such company) which may compete with the Company. Except as
described above, no officer, director or stockholder, or any member of their
immediate families, is, directly or indirectly, interested in any material
contract with the Company and no agreements, understandings or proposed
transactions are contemplated between the Company and any such person. Except as
set forth on Schedule 4.7, the Company is not a guarantor or indemnitor of any
indebtedness of any other person, firm or corporation (other than its
wholly-owned Subsidiaries organized in the United States).

 

4.8 Changes. Since December 31, 2004, except as disclosed in any Exchange Act
Filing or in any Schedule to this Agreement or to any of the Related Agreements,
there has not been:

 

  (a) any change in the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of the Company or any of its
Subsidiaries, which individually or in the aggregate has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 

  (b) any resignation or termination of any officer, key employee or group of
employees of the Company or any of its Subsidiaries;

 

  (c) any material change, except in the ordinary course of business, in the
contingent obligations of the Company or any of its Subsidiaries by way of
guaranty, endorsement, indemnity, warranty or otherwise;

 

  (d) any damage, destruction or loss, whether or not covered by insurance, has
had, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect;

 

8



--------------------------------------------------------------------------------

  (e) any waiver by the Company or any of its Subsidiaries of a valuable right
or of a material debt owed to it;

 

  (f) any direct or indirect loans made by the Company or any of its
Subsidiaries to any stockholder, employee, officer or director of the Company or
any of its Subsidiaries, other than advances made in the ordinary course of
business;

 

  (g) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder of the Company or any of its
Subsidiaries;

 

  (h) any declaration or payment of any dividend or other distribution of the
assets of the Company or any of its Subsidiaries;

 

  (i) any labor organization activity related to the Company or any of its
Subsidiaries;

 

  (j) any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets owned by the Company or any of its
Subsidiaries;

 

  (k) any change in any material agreement to which the Company or any of its
Subsidiaries is a party or by which either the Company or any of its
Subsidiaries is bound which either individually or in the aggregate has had, or
could reasonably be expected to have, a Material Adverse Effect;

 

  (l) any other event or condition of any character that, either individually or
in the aggregate, has had, or could reasonably be expected to have, a Material
Adverse Effect; or

 

  (m) any arrangement or commitment by the Company or any of its Subsidiaries to
do any of the acts described in subsection (a) through (l) above.

 

4.9 Title to Properties and Assets; Liens, Etc. Except as set forth on Schedule
4.9, each of the Company and each of its Subsidiaries has good and marketable
title to its properties and assets, and good title to its leasehold estates, in
each case subject to no mortgage, pledge, lien, lease, encumbrance or charge
(collectively, an “Encumbrance”), other than:

 

  (a) (i) non-consensual Encumbrances being contested in good faith and by
appropriate proceedings for which adequate reserves have been established to the
extent required by generally accepted accounting principles and (ii) those
Encumbrances resulting from taxes which have not yet become delinquent;

 

9



--------------------------------------------------------------------------------

  (b) liens and encumbrances which do not materially detract from the value of
the property subject thereto or materially impair the operations of the Company
or any of its Subsidiaries; and

 

  (c) those that have otherwise arisen in the ordinary course of business.

 

All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in good operating
condition and repair, reasonable wear and tear expected, and are reasonably fit
and usable for the purposes for which they are being used. Except as set forth
on Schedule 4.9, the Company and its Subsidiaries are in compliance with all
material terms of each lease to which it is a party or is otherwise bound.

 

4.10 Intellectual Property.

 

  (a) Each of the Company and each of its Subsidiaries owns or possesses
sufficient legal rights to all patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes necessary for its business as now conducted and to the Company’s
knowledge, as presently proposed to be conducted (the “Intellectual Property”),
without any known infringement of the rights of others. There are no outstanding
options, licenses or agreements of any kind relating to the foregoing
proprietary rights, nor is the Company or any of its Subsidiaries bound by or a
party to any options, licenses or agreements of any kind with respect to the
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes of any other
person or entity other than such licenses or agreements arising from the
purchase of “off the shelf” or standard products.

 

  (b) Neither the Company nor any of its Subsidiaries has received any written
communications alleging that the Company or any of its Subsidiaries has violated
any of the patents, trademarks, service marks, trade names, copyrights or trade
secrets or other proprietary rights of any other person or entity, nor is the
Company or any of its Subsidiaries aware of any basis therefor.

 

  (c) The Company does not believe it is or will be necessary to utilize any
inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company or any of its Subsidiaries, except
for inventions, trade secrets or proprietary information that have been
rightfully assigned to the Company or any of its Subsidiaries.

 

4.11 Compliance with Other Instruments. Neither the Company nor any of its
Subsidiaries is in violation or default of (x) any term of its Charter or
Bylaws, or (y) of any provision of any indebtedness, mortgage, indenture,
contract, agreement or instrument to which

 

10



--------------------------------------------------------------------------------

it is party or by which it is bound or of any judgment, decree, order or writ,
which violation or default, in the case of this clause (y), has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. The execution, delivery and performance of and
compliance with this Agreement and the Related Agreements to which it is a
party, and the issuance and sale of the Note by the Company and the other
Securities by the Company each pursuant hereto and thereto, will not, with or
without the passage of time or giving of notice, result in any violation, or be
in conflict with or constitute a default under any such term or provision, or
result in the creation of any mortgage, pledge, lien, encumbrance or charge upon
any of the properties or assets of the Company or any of its Subsidiaries or the
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to the Company, its business or
operations or any of its assets or properties, in each case, which could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

4.12 Litigation. Except as set forth on Schedule 4.12 hereto, there is no
action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened against the Company or any of its Subsidiaries
that prevents the Company or any of its Subsidiaries from entering into this
Agreement or the other Related Agreements, or from consummating the transactions
contemplated hereby or thereby, or which has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or any change in the current equity ownership of the Company or any of
its Subsidiaries, nor is the Company aware that there is any basis to assert any
of the foregoing. Neither the Company nor any of its Subsidiaries is a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality. There is no action, suit,
proceeding or investigation by the Company or any of its Subsidiaries currently
pending or which the Company or any of its Subsidiaries intends to initiate.

 

4.13 Tax Returns and Payments. Except as set forth on Schedule 4.13, each of the
Company and each of its Subsidiaries has timely filed all tax returns (federal,
state and local) required to be filed by it. All taxes shown to be due and
payable on such returns, any assessments imposed, and all other taxes due and
payable by the Company or any of its Subsidiaries on or before the Closing, have
been paid or will be paid prior to the time they become delinquent. Except as
set forth on Schedule 4.13, neither the Company nor any of its Subsidiaries has
been advised:

 

  (a) that any of its returns, federal, state or other, have been or are being
audited as of the date hereof; or

 

  (b) of any deficiency in assessment or proposed judgment to its federal, state
or other taxes.

 

The Company has no knowledge of any liability of any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.

 

4.14 Employees. Except as set forth on Schedule 4.14, neither the Company nor
any of its Subsidiaries has any collective bargaining agreements with any of its
employees. There is no labor union organizing activity pending or, to the
Company’s knowledge, threatened

 

11



--------------------------------------------------------------------------------

with respect to the Company or any of its Subsidiaries. Except as disclosed in
the Exchange Act Filings or on Schedule 4.14, neither the Company nor any of its
Subsidiaries is a party to or bound by any currently effective employment
contract, deferred compensation arrangement, bonus plan, incentive plan, profit
sharing plan, retirement agreement or other employee compensation plan or
agreement. To the Company’s knowledge, no employee of the Company or any of its
Subsidiaries, nor any consultant with whom the Company or any of its
Subsidiaries has contracted, is in violation of any term of any employment
contract, proprietary information agreement or any other agreement relating to
the right of any such individual to be employed by, or to contract with, the
Company or any of its Subsidiaries because of the nature of the business to be
conducted by the Company or any of its Subsidiaries; and to the Company’s
knowledge the continued employment by the Company or any of its Subsidiaries of
its present employees, and the performance of the Company’s and its
Subsidiaries’ contracts with its independent contractors, will not result in any
such violation. Neither the Company nor any of its Subsidiaries is aware that
any of its employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with their duties to the Company or any of its Subsidiaries. Neither
the Company nor any of its Subsidiaries has received any notice alleging that
any such violation has occurred. Except for employees who have a current
effective employment agreement with the Company or any of its Subsidiaries, no
employee of the Company or any of its Subsidiaries has been granted the right to
continued employment by the Company or any of its Subsidiaries or to any
material compensation following termination of employment with the Company or
any of its Subsidiaries. Except as set forth on Schedule 4.14, the Company is
not aware that any officer, key employee or group of employees intends to
terminate his, her or their employment with the Company or any of its
Subsidiaries, nor does the Company or any of its Subsidiaries have a present
intention to terminate the employment of any officer, key employee or group of
employees.

 

4.15 Registration Rights and Voting Rights. Except as set forth on Schedule 4.15
and except as disclosed in Exchange Act Filings, neither the Company nor any of
its Subsidiaries is presently under any obligation, and neither the Company nor
any of its Subsidiaries has granted any rights, to register any of the Company’s
or its Subsidiaries’ presently outstanding securities or any of its securities
that may hereafter be issued. Except as set forth on Schedule 4.15 and except as
disclosed in Exchange Act Filings, to the Company’s knowledge, no stockholder of
the Company or any of its Subsidiaries has entered into any agreement with
respect to the voting of equity securities of the Company or any of its
Subsidiaries.

 

4.16 Compliance with Laws; Permits. Neither the Company nor any of its
Subsidiaries is in violation of any applicable statute, rule, regulation, order
or restriction of any domestic or foreign government or any instrumentality or
agency thereof in respect of the conduct of its business or the ownership of its
properties which has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. No governmental
orders, permissions, consents, approvals or authorizations are required to be
obtained and no registrations or declarations are required to be filed in
connection with the execution and delivery of this Agreement or any other
Related Agreement and the issuance of any of the Securities, except such as has
been duly and validly obtained or filed, or with respect to any filings that
must be made after the execution of this Agreement or any other Related

 

12



--------------------------------------------------------------------------------

Agreement or after the Closing, as will be filed in a timely manner. Each of the
Company and its Subsidiaries has all material franchises, permits, licenses and
any similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.17 Environmental and Safety Laws. Neither the Company nor any of its
Subsidiaries is in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, except for such
violations which have not had, or could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation,. Except as set forth on
Schedule 4.17, no Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by the Company or any of its Subsidiaries or, to
the Company’s knowledge, by any other person or entity on any property owned,
leased or used by the Company or any of its Subsidiaries. For the purposes of
the preceding sentence, “Hazardous Materials” shall mean:

 

  (a) materials which are listed or otherwise defined as “hazardous” or “toxic”
under any applicable local, state, federal and/or foreign laws and regulations
that govern the existence and/or remedy of contamination on property, the
protection of the environment from contamination, the control of hazardous
wastes, or other activities involving hazardous substances, including building
materials; or

 

  (b) any petroleum products or nuclear materials.

 

4.18 Valid Offering. Assuming the accuracy of the representations and warranties
of the Purchaser contained in this Agreement, the offer, sale and issuance of
the Securities by the Company will be exempt from the registration requirements
of the Securities Act of 1933, as amended (the “Securities Act”), and will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.

 

4.19 Full Disclosure. Each of the Company and each of its Subsidiaries has
provided the Purchaser with all information requested by the Purchaser in
connection with its decision to purchase the Note, the Shares, the Warrant and
to amend the Amended Warrant, including all information the Company and its
Subsidiaries believe is reasonably necessary to make such investment decision.
Neither this Agreement, the Related Agreements, the exhibits and schedules
hereto and thereto nor any other document delivered by the Company or any of its
Subsidiaries to Purchaser or its attorneys or agents in connection herewith or
therewith or with the transactions contemplated hereby or thereby, contain any
untrue statement of a material fact nor omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances in which they are made, not misleading. Any financial projections
and other estimates provided to the Purchaser by the Company or any of its
Subsidiaries were based on the Company’s and its Subsidiaries’ experience in the
industry and on assumptions of fact and opinion as to future events which the
Company or any of its Subsidiaries, at the date of the issuance of such
projections or estimates, believed to be reasonable.

 

13



--------------------------------------------------------------------------------

4.20 Insurance. Each of the Company and each of its Subsidiaries has general
commercial, product liability, fire and casualty insurance policies with
coverages which the Company believes are customary for companies similarly
situated to the Company and its Subsidiaries in the same or similar business.

 

4.21 SEC Reports. Except as set forth on Schedule 4.21, the Company has filed
all proxy statements, reports and other documents required to be filed by it
under the Securities Exchange Act 1934, as amended (the “Exchange Act”). The
Company has furnished the Purchaser with copies of: (i) its Annual Reports on
Form 10-KSB for its fiscal year ended December 31, 2004; and (ii) its Quarterly
Reports on Form 10-QSB for its fiscal quarters ended March 31, 2005, and
June 30, 2005 and the Form 8-K filings which it has made during the fiscal year
2005 to date (collectively, the “SEC Reports”). Except as set forth on Schedule
4.21, each SEC Report was, at the time of its filing, in substantial compliance
with the requirements of its respective form and none of the SEC Reports, nor
the financial statements (and the notes thereto) included in the SEC Reports, as
of their respective filing dates, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except in each case where any defect was
cured, prior to the Closing, by the filing of an amendment to any such SEC
Report.

 

4.22 Listing. The Company’s Common Stock is listed for trading on the National
Association of Securities Dealers Over the Counter Bulletin Board (“NASD OTCBB”)
and satisfies all requirements for the continuation of such trading. The Company
has not received any notice that its Common Stock will not be eligible to be
traded on the NASD OTCBB or that its Common Stock does not meet all requirements
for such trading.

 

4.23 No Integrated Offering. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement or any of the Related Agreements to be
integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Securities pursuant to Rule
506 under the Securities Act, or any applicable exchange-related stockholder
approval provisions, nor will the Company or any of its affiliates or
Subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings.

 

4.24 Stop Transfer. The Securities are restricted securities as of the date of
this Agreement. Neither the Company nor any of its Subsidiaries will issue any
stop transfer order or other order impeding the sale and delivery of any of the
Securities at such time as the Securities are registered for public sale or an
exemption from registration is available, except as required by state and
federal securities laws.

 

4.25 Dilution. The Company specifically acknowledges that its obligation to
issue the shares of Common Stock upon exercise of the Warrant and the Amended
Warrant is binding upon the Company and enforceable regardless of the dilution
such issuance may have on the ownership interests of other shareholders of the
Company.

 

14



--------------------------------------------------------------------------------

4.26 Patriot Act. The Company certifies that, to the best of Company’s
knowledge, neither the Company nor any of its Subsidiaries has been designated,
and is not owned or controlled, by a “suspected terrorist” as defined in
Executive Order 13224. The Company hereby acknowledges that the Purchaser seeks
to comply with all applicable laws concerning money laundering and related
activities. In furtherance of those efforts, the Company hereby represents,
warrants and agrees that: (i) none of the cash or property that the Company or
any of its Subsidiaries will pay or will contribute to the Purchaser has been or
shall be derived from, or related to, any activity that is deemed criminal under
United States law; and (ii) no contribution or payment by the Company or any of
its Subsidiaries to the Purchaser, to the extent that they are within the
Company’s and/or its Subsidiaries’ control shall cause the Purchaser to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Company shall
promptly notify the Purchaser if any of these representations ceases to be true
and accurate regarding the Company or any of its Subsidiaries. The Company
agrees to provide the Purchaser any additional information regarding the Company
or any of its Subsidiaries that the Purchaser deems necessary or convenient to
ensure compliance with all applicable laws concerning money laundering and
similar activities. The Company understands and agrees that if at any time it is
discovered that any of the foregoing representations are incorrect, or if
otherwise required by applicable law or regulation related to money laundering
similar activities, the Purchaser may undertake appropriate actions to ensure
compliance with applicable law or regulation, including but not limited to
segregation and/or redemption of the Purchaser’s investment in the Company. The
Company further understands that the Purchaser may release confidential
information about the Company and its Subsidiaries and, if applicable, any
underlying beneficial owners, to proper authorities if the Purchaser, in its
sole discretion, determines that it is in the best interests of the Purchaser in
light of relevant rules and regulations under the laws set forth in subsection
(ii) above.

 

5. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows (such representations and
warranties do not lessen or obviate the representations and warranties of the
Company set forth in this Agreement):

 

5.1 No Shorting. The Purchaser or any of its affiliates and investment partners
has not, will not and will not cause any person or entity to directly or
indirectly engage in “short sales” of the Company’s Common Stock as long as the
Note shall be outstanding.

 

5.2 Requisite Power and Authority. The Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Related Agreements and to carry out their provisions. All
corporate action on Purchaser’s part required for the lawful execution and
delivery of this Agreement and the Related Agreements have been or will be
effectively taken prior to the Closing. Upon their execution and delivery, this
Agreement and the Related Agreements will be valid and binding obligations of
Purchaser, enforceable in accordance with their terms, except:

 

  (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights; and

 

15



--------------------------------------------------------------------------------

  (b) as limited by general principles of equity that restrict the availability
of equitable and legal remedies.

 

5.3 Investment Representations. Purchaser understands that the Securities are
being offered and sold pursuant to an exemption from registration contained in
the Securities Act based in part upon Purchaser’s representations contained in
the Agreement, including, without limitation, that the Purchaser is an
“accredited investor” within the meaning of Regulation D under the Securities
Act of 1933, as amended (the “Securities Act”). The Purchaser confirms that it
has received or has had full access to all the information it considers
necessary or appropriate to make an informed investment decision with respect to
the Note, the Shares, the Warrant and the Amended Warrant to be purchased by it
under this Agreement and the Warrant Shares acquired by it upon the exercise of
the Warrant and the Amended Warrant. The Purchaser further confirms that it has
had an opportunity to ask questions and receive answers from the Company
regarding the Company’s and its Subsidiaries’ business, management and financial
affairs and the terms and conditions of the Offering, the Note, the Shares, the
Warrant, the Amended Warrant and the Securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to the Purchaser or to which the Purchaser had access.

 

5.4 Purchaser Bears Economic Risk. The Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. The Purchaser must bear the economic risk of this investment
until the Securities are sold pursuant to: (i) an effective registration
statement under the Securities Act; or (ii) an exemption from registration is
available with respect to such sale.

 

5.5 Acquisition for Own Account. The Purchaser is acquiring the Note, the
Shares, the Warrant and the Amended Warrant and the Warrant Shares for the
Purchaser’s own account for investment only, and not as a nominee or agent and
not with a view towards or for resale in connection with their distribution. The
Purchaser shall not effect sales of the Shares or the Warrant Shares in a manner
that would cause the Purchaser to be deemed an “underwriter” as defined in the
Securities Act.

 

5.6 Purchaser Can Protect Its Interest. The Purchaser represents that by reason
of its, or of its management’s, business and financial experience, the Purchaser
has the capacity to evaluate the merits and risks of its investment in the Note,
the Shares, the Warrant, the Amended Warrant and the Securities and to protect
its own interests in connection with the transactions contemplated in this
Agreement and the Related Agreements. Further, Purchaser is aware of no
publication of any advertisement in connection with the transactions
contemplated in the Agreement or the Related Agreements.

 

5.7 Accredited Investor. Purchaser represents that it is an accredited investor
within the meaning of Regulation D under the Securities Act.

 

16



--------------------------------------------------------------------------------

5.8 Legends.

 

  (a) The Note shall bear substantially the following legend:

 

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE, STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO COACH INDUSTRIES GROUP, INC.
THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

  (b) The Shares and the Warrant Shares, if not issued by DWAC system (as
hereinafter defined), shall bear a legend which shall be in substantially the
following form until such shares are covered by an effective registration
statement filed with the SEC:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO COACH
INDUSTRIES GROUP, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

  (c) The Warrant and the Amended Warrant shall bear substantially the following
legend:

 

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO COACH
INDUSTRIES GROUP, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

17



--------------------------------------------------------------------------------

6. Covenants of the Company. The Company covenants and agrees with the Purchaser
as follows:

 

6.1 Stop-Orders. As long as the Note and all obligations related thereto and
Warrant remains outstanding, the Company will advise the Purchaser, promptly
after it receives notice of issuance by the Securities and Exchange Commission
(the “SEC”), any state securities commission or any other regulatory authority
of any stop order or of any order preventing or suspending any offering of any
securities of the Company, or of the suspension of the qualification of the
Common Stock of the Company for offering or sale in any jurisdiction, or the
initiation of any proceeding for any such purpose.

 

6.2 Listing. The Company shall promptly secure the listing of the Shares and the
shares of Common Stock issuable upon the exercise of the Warrant and the Amended
Warrant on the NASD OTCBB (the “Principal Market”) upon which shares of Common
Stock are listed (subject to official notice of issuance) and shall maintain
such listing so long as any other shares of Common Stock shall be so listed. The
Company will maintain the listing of its Common Stock on the Principal Market,
and will comply in all material respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of the National Association of
Securities Dealers (“NASD”) and such exchanges, as applicable.

 

6.3 Market Regulations. The Company shall notify the SEC, NASD and applicable
state authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the Purchaser
and promptly provide copies thereof to the Purchaser.

 

6.4 Reporting Requirements. The Company will timely file with the SEC all
reports required to be filed pursuant to the Exchange Act and refrain from
terminating its status as an issuer required by the Exchange Act to file reports
thereunder even if the Exchange Act or the rules or regulations thereunder would
permit such termination.

 

6.5 Use of Funds. The Company agrees that it will use (i) up to $6,000,000 of
the proceeds of the Note to prepay the Amortizing Redemption Amount and (ii) the
remainder of the proceeds of the sale of the Note and the proceeds of the sale
of the Warrant and the Amended Warrant for general corporate purposes only.

 

6.6 Access to Facilities. As long as the Note remains outstanding , each of the
Company and each of its Subsidiaries will permit any representatives designated
by the Purchaser (or any successor of the Purchaser), upon reasonable notice and
during normal business hours, at such person’s expense and accompanied by a
representative of the Company, to:

 

  (a) visit and inspect any of the properties of the Company or any of its
Subsidiaries;

 

  (b)

examine the corporate and financial records of the Company or any of its
Subsidiaries (unless such examination is not permitted by

 

18



--------------------------------------------------------------------------------

 

federal, state or local law or by contract) and make copies thereof or extracts
therefrom; and

 

  (c) discuss the affairs, finances and accounts of the Company or any of its
Subsidiaries with the directors, officers and independent accountants of the
Company or any of its Subsidiaries.

 

Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to the Purchaser unless the
Purchaser signs a confidentiality agreement and also complies with Regulation
FD, under the federal securities laws.

 

6.7 Taxes. Each of the Company and each of its Subsidiaries will promptly pay
and discharge, or cause to be paid and discharged, when due and payable, all
lawful taxes, assessments and governmental charges or levies imposed upon the
income, profits, property or business of the Company and its Subsidiaries;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company and/or such Subsidiary shall have set
aside on its books adequate reserves with respect thereto, and provided,
further, that the Company and its Subsidiaries will pay all such taxes,
assessments, charges or levies forthwith upon the commencement of proceedings to
foreclose any lien which may have attached as security therefor.

 

6.8 Insurance. As long as the Note and all obligations related thereto remains
outstanding, each of the Company and its Subsidiaries will keep its assets which
are of an insurable character insured by financially sound and reputable
insurers against loss or damage by fire, explosion and other risks customarily
insured against by companies in similar business similarly situated as the
Company and its Subsidiaries; and the Company and its Subsidiaries will
maintain, with financially sound and reputable insurers, insurance against other
hazards and risks and liability to persons and property to the extent and in the
manner which the Company reasonably believes is customary for companies in
similar business similarly situated as the Company and its Subsidiaries and to
the extent available on commercially reasonable terms. The Company, and each of
its Subsidiaries will jointly and severally bear the full risk of loss from any
loss of any nature whatsoever with respect to the assets pledged to the
Purchaser as security for its obligations hereunder and under the Related
Agreements. At the Company’s and each of its Subsidiaries’ joint and several
cost and expense in amounts and with carriers reasonably acceptable to
Purchaser, the Company and each of its Subsidiaries shall (i) keep all its
insurable properties and properties in which it has an interest insured against
the hazards of fire, flood, sprinkler leakage, those hazards covered by extended
coverage insurance and such other hazards, and for such amounts, as is customary
in the case of companies engaged in businesses similar to the Company’s or the
respective Subsidiary’s including business interruption insurance; (ii) maintain
a bond in such amounts as is customary in the case of companies engaged in
businesses similar to the Company’s or the respective Subsidiary’s insuring
against larceny, embezzlement or other criminal misappropriation of insured’s
officers and employees who may either singly or jointly with others at any time
have access to the assets or funds of the Company or any of its Subsidiaries
either directly or through governmental authority to draw upon such funds or to
direct generally the disposition of such assets; (iii) maintain public and
product liability insurance against claims for personal injury, death or
property damage suffered by others; (iv)

 

19



--------------------------------------------------------------------------------

maintain all such worker’s compensation or similar insurance as may be required
under the laws of any state or jurisdiction in which the Company or the
respective Subsidiary is engaged in business; and (v) furnish Purchaser with
(x) copies of all policies and evidence of the maintenance of such policies at
least thirty (30) days before any expiration date, (y) excepting the Company’s
workers’ compensation policy, endorsements to such policies naming Purchaser as
“co-insured” or “additional insured” and appropriate loss payable endorsements
in form and substance satisfactory to Purchaser, naming Purchaser as loss payee,
and (z) evidence that as to Purchaser the insurance coverage shall not be
impaired or invalidated by any act or neglect of the Company or any Subsidiary
and the insurer will provide Purchaser with at least thirty (30) days notice
prior to cancellation. The Company and each Subsidiary shall instruct the
insurance carriers that in the event of any loss thereunder, the carriers shall
make payment for such loss to the Company and/or the Subsidiary and Purchaser
jointly. In the event that as of the date of receipt of each loss recovery upon
any such insurance, the Purchaser has not declared an event of default with
respect to this Agreement or any of the Related Agreements, then the Company
and/or such Subsidiary shall be permitted to direct the application of such loss
recovery proceeds toward investment in property, plant and equipment that would
comprise “Collateral” secured by Purchaser’s security interest granted by the
Company pursuant to the Master Security Agreement and reaffirmed by the Company
pursuant to the Reaffirmation Agreement, any Related Agreement and/or such other
security agreement as shall be required by the Purchaser. with any surplus funds
to be used by the Company and/or such Subsidiary (x) as may be required by law
or (y) at the Purchaser’s option, either (i) for general corporate purposes or
(ii) applied toward payment of the obligations of the Company to Purchaser. In
the event that Purchaser has properly declared an event of default with respect
to this Agreement or any of the Related Agreements, then all loss recoveries
received by Purchaser upon any such insurance thereafter may be applied to the
obligations of the Company hereunder and under the Related Agreements, in such
order as the Purchaser may determine. Any surplus (following satisfaction of all
Company obligations to Purchaser) shall be paid by Purchaser to the Company or
applied as may be otherwise required by law.

 

6.9 Intellectual Property. Each of the Company and each of its Subsidiaries
shall maintain in full force and effect its existence, rights and franchises and
all licenses and other rights to use Intellectual Property owned or possessed by
it and reasonably deemed to be necessary to the conduct of its business.

 

6.10 Properties. Each of the Company and each of its Subsidiaries will keep its
properties in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and each of the Company and
each of its Subsidiaries will at all times comply with each provision of all
leases to which it is a party or under which it occupies property if the breach
of such provision could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

6.11 Confidentiality. The Company agrees that it will not disclose, and will not
include in any public announcement, the name of the Purchaser, unless expressly
agreed to by the Purchaser or unless and until such disclosure is required by
law or applicable regulation, and then only to the extent of such requirement.
Notwithstanding the foregoing, the Company may

 

20



--------------------------------------------------------------------------------

disclose Purchaser’s identity and the terms of this Agreement to its current and
prospective debt and equity financing sources.

 

6.12 Required Approvals. For so long as twenty-five percent (25%) of the
original principal amount of the Note is outstanding, the Company, without the
prior written consent of the Purchaser, shall not, and shall not permit any of
its Subsidiaries to:

 

  (a) (i) directly or indirectly declare or pay any cash dividends, other than
dividends paid to the Company or paid by any of its direct or indirect
wholly-owned Subsidiaries to its parent; or (ii) redeem any of its preferred
stock or other equity interests.

 

  (b) liquidate, dissolve or effect a material reorganization (it being
understood that in no event shall the Company dissolve, liquidate or merge with
any other person or entity (unless (i) the Company is the surviving entity or
(ii) pursuant to a transaction consummated for the sole purpose of
reincorporating the Company or a wholly-owned Subsidiary of the Company
organized in the United States under the laws of a different United States
jurisdiction);

 

  (c) become subject to (including, without limitation, by way of amendment to
or modification of) any agreement or instrument which by its terms would (under
any circumstances) restrict the Company’s or any of its Subsidiaries right to
perform the provisions of this Agreement, any Related Agreement or any of the
agreements contemplated hereby or thereby;

 

  (d) materially alter or change the scope of the business of the Company and
its Subsidiaries taken as a whole;

 

  (e)

(i) create, incur, assume or suffer to exist any indebtedness (exclusive of
trade debt and debt incurred to finance the purchase of equipment not in excess
of ten percent (10%) of the fair market value of the Company’s and its
Subsidiaries’ assets) whether secured or unsecured other than (w) unsecured
indebtedness not to exceed an aggregate principal amount outstanding of
$200,000, (x) the Company’s indebtedness to the Purchaser, (y) indebtedness set
forth on Schedule 6.12(e) attached hereto and made a part hereof and any
refinancings or replacements thereof on terms no less favorable to the Purchaser
than the indebtedness being refinanced or replaced, and (z) any debt incurred in
connection with the purchase of assets or equipment in the ordinary course of
business, or any refinancings or replacements thereof on terms no less favorable
to the Purchaser than the indebtedness being refinanced or replaced; (ii) cancel
any debt owing to it in excess of $50,000 in the aggregate during any 12 month
period; (iii) assume, guarantee, endorse or otherwise become directly or
contingently liable in connection with any obligations of

 

21



--------------------------------------------------------------------------------

 

any other Person other than, solely in the case of the Company or a Subsidiary
of the Company which is party to the Subsidiaries Guaranty, the Company or
another Subsidiary (in the case of a Subsidiary) or a Subsidiary (in the case of
the Company), except the endorsement of negotiable instruments by the Company or
any Subsidiary thereof for deposit or collection or similar transactions in the
ordinary course of business or guarantees of indebtedness otherwise permitted to
be outstanding pursuant to this clause (e); and

 

  (f) create or acquire any Subsidiary after the date hereof unless (i) such
Subsidiary is a wholly-owned Subsidiary of the Company and (ii) such Subsidiary
becomes party to the Master Security Agreement, the Stock Pledge Agreement and
the Subsidiary Guaranty (either by executing a counterpart thereof or an
assumption or joinder agreement in respect thereof) and, to the extent required
by the Purchaser, satisfies each condition of this Agreement and the Related
Agreements as if such Subsidiary were a Subsidiary on the Closing Date.

 

6.13 Reissuance of Securities. The Company agrees to reissue certificates
representing the Securities without the legends set forth in Section 5.8 above
at such time as:

 

  (a) the holder thereof is permitted to dispose of such Securities pursuant to
Rule 144(k) under the Securities Act; or

 

  (b) upon resale subject to an effective registration statement after such
Securities are registered under the Securities Act.

 

The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the selling Purchaser and broker, if
any, and all factual conditions that would be required to render such opinions
have been satisfied.

 

6.14 Opinion. On the Closing Date, the Company will deliver to the Purchaser an
opinion acceptable to the Purchaser from the Company’s acceptable legal counsel.
The Company will provide, at the Company’s expense, such other legal opinions in
the future as are deemed reasonably necessary by the Purchaser (and acceptable
to the Purchaser) in and exercise of the Warrant.

 

6.15 Margin Stock. The Company will not permit any of the proceeds of the Note
or the Warrant to be used directly or indirectly to “purchase” or “carry”
“margin stock” or to repay indebtedness incurred to “purchase” or “carry”
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect.

 

6.16 Financing Right of First Opportunity. (a) The Company hereby grants to the
Purchaser a right of first opportunity to provide any Additional Financing (as
defined below)

 

22



--------------------------------------------------------------------------------

to be issued by the Company and/or any of its Subsidiaries, subject to the
following terms and conditions. From and after the date hereof, if the Company
intends to incur any additional indebtedness (other than indebtedness permitted
under Section 6.12(e)) and/or the sale or issuance of any equity interests of
the Company or any of its Subsidiaries (other than as consideration for the
purchase of assets or property, a business or another entity or other than
issuances or sales to employees, officers, directors or consultants) (an
“Additional Financing”), the Company and/or any Subsidiary of the Company, as
the case may be, shall notify the Purchaser of its intention to enter into such
Additional Financing. In connection therewith, the Company and/or the applicable
Subsidiary thereof shall submit a term sheet or other writing (a “Proposed Term
Sheet”) to the Purchaser setting forth the terms, conditions and pricing of any
such Additional Financing (such financing to be negotiated on “arm’s length”
terms and the terms thereof to be negotiated in good faith) proposed to be
entered into by the Company and/or such Subsidiary. The Purchaser shall have the
opportunity, but not the obligation, to deliver its own proposed term sheet (the
“Purchaser Term Sheet”) setting forth the terms and conditions upon which
Purchaser would be willing to provide such Additional Financing to the Company
and/or such Subsidiary. The Purchaser Term Sheet shall contain terms and
conditions no less favorable to the Company and/or such Subsidiary than those
outlined in the Proposed Term Sheet. The Purhcaser shall deliver such Purchaser
Term Sheet within ten business days of receipt of each such Proposed Term Sheet.
If the provisions of the Purchaser Term Sheet are at least as favorable to the
Company and/or such Subsidiary, as the case may be, as the provisions of the
Proposed Term Sheet, the Company and/or such Subsidiary shall enter into and
consummate the Additional Financing transaction outlined in the Purchaser Term
Sheet.

 

Otherwise, if the Purchaser elects not to provide Additional Financing within 5
business days the Company shall be free to consummate the Additional Financing
with another party upon terms no less favorable to the Company than those set
forth in the Proposed Term Sheet.

 

(b) The Company will not, and will not permit its Subsidiaries to, agree,
directly or indirectly, to any restriction with any person or entity which
limits the ability of the Purchaser to consummate an Additional Financing with
the Company or any of its Subsidiaries.

 

7. Covenants of the Purchaser. The Purchaser covenants and agrees with the
Company as follows:

 

7.1 Confidentiality. The Purchaser agrees that it will not disclose, and will
not include in any public announcement, the name of the Company, unless
expressly agreed to by the Company or unless and until such disclosure is
required by law or applicable regulation, and then only to the extent of such
requirement.

 

7.2 Non-Public Information. The Purchaser agrees not to effect any sales in the
shares of the Company’s Common Stock while in possession of material, non-public
information regarding the Company if such sales would violate applicable
securities law.

 

7.3 Sale Restriction. The Purchaser agrees that it will not sell any Warrant
Shares prior to February 1, 2006.

 

23



--------------------------------------------------------------------------------

8. Covenants of the Company and Purchaser Regarding Indemnification.

 

8.1 Company Indemnification. The Company agrees to indemnify, hold harmless,
reimburse and defend the Purchaser, each of the Purchaser’s officers, directors,
agents, affiliates, control persons, and principal shareholders, against any
claim, cost, expense, liability, obligation, loss or damage (including
reasonable legal fees) of any nature, incurred by or imposed upon the Purchaser
which results, arises out of or is based upon: (i) any misrepresentation by the
Company or any of its Subsidiaries or breach of any warranty by the Company or
any of its Subsidiaries in this Agreement, any other Related Agreement or in any
exhibits or schedules attached hereto or thereto; or (ii) any breach or default
in performance by Company or any of its Subsidiaries of any covenant or
undertaking to be performed by Company or any of its Subsidiaries hereunder,
under any other Related Agreement or any other agreement entered into by the
Company and/or any of its Subsidiaries and Purchaser relating hereto or thereto.

 

8.2 Purchaser’s Indemnification. Purchaser agrees to indemnify, hold harmless,
reimburse and defend the Company and each of the Company’s officers, directors,
agents, affiliates, control persons and principal shareholders, at all times
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Company which results, arises out of or is based upon: (i) any misrepresentation
by Purchaser or breach of any warranty by Purchaser in this Agreement, any
Related Agreement or in any exhibits or schedules attached hereto or thereto; or
(ii) any breach or default in performance by Purchaser of any covenant or
undertaking to be performed by Purchaser hereunder, under any other Related
Agreement, or any other agreement entered into by the Company and Purchaser
relating hereto.

 

9. [INTENTIONALLY OMITTED.].

 

10. Registration Rights.

 

10.1 Registration Rights Granted. The Company hereby grants registration rights
to the Purchaser pursuant to a Registration Rights Agreement dated as of even
date herewith between the Company and the Purchaser.

 

10.2 Offering Restrictions. Except as previously disclosed in the SEC Reports or
in the Exchange Act Filings, or stock or stock options granted to employees or
directors of the Company or its Subsidiaries (these exceptions hereinafter
referred to as the “Excepted Issuances”), neither the Company nor any of its
Subsidiaries will issue any securities with a continuously variable/floating
conversion feature which are or could be (by conversion or registration)
free-trading securities (i.e. common stock subject to a registration statement)
prior to the full repayment of the Note (together with all accrued and unpaid
interest and fees related thereto) (the “Exclusion Period”).

 

11. Miscellaneous.

 

11.1 Governing Law. THIS AGREEMENT AND EACH RELATED AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF

 

24



--------------------------------------------------------------------------------

CONFLICTS OF LAWS. ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE OTHER
CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND EACH RELATED
AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK. BOTH PARTIES AND THE
INDIVIDUALS EXECUTING THIS AGREEMENT AND THE RELATED AGREEMENTS ON BEHALF OF THE
COMPANY AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL BY
JURY. IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT OR ANY RELATED AGREEMENT
DELIVERED IN CONNECTION HEREWITH IS INVALID OR UNENFORCEABLE UNDER ANY
APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED
INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED
MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF LAW. ANY SUCH PROVISION WHICH
MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT OR ANY RELATED
AGREEMENT.

 

11.2 Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Purchaser and the closing of
the transactions contemplated hereby to the extent provided therein. All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.

 

11.3 Successors. Except as otherwise expressly provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
heirs, executors and administrators of the parties hereto and shall inure to the
benefit of and be enforceable by each person who shall be a holder of the
Securities from time to time, other than the holders of Common Stock which has
been sold by the Purchaser or any transferee pursuant to Rule 144 or an
effective registration statement. Purchaser may not assign its rights hereunder
to a competitor of the Company.

 

11.4 Entire Agreement. This Agreement, the Related Agreements, the exhibits and
schedules hereto and thereto and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein and therein.

 

11.5 Severability. In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

11.6 Amendment and Waiver.

 

  (a) This Agreement may be amended or modified only upon the written consent of
the Company and the Purchaser.

 

25



--------------------------------------------------------------------------------

  (b) The obligations of the Company and the rights of the Purchaser under this
Agreement may be waived only with the written consent of the Purchaser.

 

  (c) The obligations of the Purchaser and the rights of the Company under this
Agreement may be waived only with the written consent of the Company.

 

11.7 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement or the Related Agreements,
shall impair any such right, power or remedy, nor shall it be construed to be a
waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of or in any similar breach, default or noncompliance thereafter
occurring. All remedies, either under this Agreement or the Related Agreements,
by law or otherwise afforded to any party, shall be cumulative and not
alternative.

 

11.8 Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given:

 

  (a) upon personal delivery to the party to be notified;

 

  (b) when sent by confirmed facsimile if sent during normal business hours of
the recipient, if not, then on the next business day;

 

  (c) three (3) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or

 

  (d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.

 

All communications shall be sent as follows:

 

If to the Company, to:

  

Coach Industries Group, Inc.

12330 Southwest 53rd St. Suite 704

Cooper City, Florida 33330

Attention: Chief Financial Officer

Facsimile: 954-206-0680

 

26



--------------------------------------------------------------------------------

     with a copy to:     

Richardson & Patel, LLP

10900 Wilshire Blvd., Suite 500

Los Angeles, CA 90024

Attention: Mark Abdou, Esq.

Facsimile: (310) 208-1182

    

Joseph I. Emas, Esq.

1224 Washington Avenue

Miami Beach, Florida 33139

Facsimile: 305-531-1274

If to the Purchaser, to:   

Laurus Master Fund, Ltd.

c/o M&C Corporate Services Limited

P.O. Box 309 GT

Ugland House, George Town

South Church Street

Grand Cayman, Cayman Islands

Facsimile: 345-949-8080

     with a copy to:     

John E. Tucker, Esq.

825 Third Avenue 14th Floor

New York, NY 10022

Facsimile: 212-541-4434

 

or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

 

11.9 Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including, without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

11.10 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

11.11 Facsimile Signatures; Counterparts. This Agreement may be executed by
facsimile signatures and in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one instrument.

 

27



--------------------------------------------------------------------------------

11.12 Broker’s Fees. Except as set forth on Schedule 11.12 hereof, each party
hereto represents and warrants that no agent, broker, investment banker, person
or firm acting on behalf of or under the authority of such party hereto is or
will be entitled to any broker’s or finder’s fee or any other commission
directly or indirectly in connection with the transactions contemplated herein.
Each party hereto further agrees to indemnify each other party for any claims,
losses or expenses incurred by such other party as a result of the
representation in this Section 11.12 being untrue.

 

11.13 Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Agreement and the Related Agreements and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Agreement to favor any party against the other.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.

 

COMPANY:       PURCHASER: COACH INDUSTRIES GROUP, INC.       LAURUS MASTER FUND,
LTD.

By:

         

By:

   

Name:

         

Name:

   

Title:

         

Title:

   

 

29